Citation Nr: 9907430	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of renal 
tuberculosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
March 1965 to September 1965, and in June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1997 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In the decision, the RO denied service 
connection for residuals of a head injury and renal 
tuberculosis.  A hearing was held at the RO in July 1998 
before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The appellant has not presented any competent medical 
evidence linking any current disability of the head with his 
active duty for training.

2.  The appellant has not presented any competent medical 
evidence linking any current residuals of renal tuberculosis 
with his active duty for training.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for residuals of renal 
tuberculosis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active duty 
for training.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  In order for a claim for service connection to be 
well-grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   

I.  Service Connection For Residuals Of A Head Injury.

The appellant testified during his July 1998 hearing that he 
sustained a head injury during his period of active duty for 
training in 1965 when a drill instructor hit him in the head 
with a steel helmet.  He said that he did not seek treatment 
at that time because of his fear of the drill instructor.  He 
also said that, as a result of the injury in service, he had 
unbearable migraine headaches.  The appellant reported that 
his physician told him that it was possible that his current 
headaches were related to the injury inservice.

The appellant's service medical records do not include any 
references to a head injury.  In fact, the report of medical 
history given by the appellant for the purpose of separation 
examination in September 1965 shows that he denied having 
frequent or severe headaches.  Nevertheless, the appellant's 
account of having sustained a head injury during service may 
be presumed to be true for the purpose of determining whether 
his claim is well-grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board notes, however, that the appellant has not 
presented any competent medical evidence demonstrating that 
he currently has any residuals of a head injury.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Furthermore, even if a current disability of the head were 
shown to exist, there is no medical evidence linking such a 
disorder to any period of active duty for training.  The 
appellant's own opinion that his current problems are related 
to service is not enough to establish a well-grounded claim.  
Lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

Although the appellant reported that his doctor told him that 
his headaches may have been caused by an injury in service, 
this statement by the appellant is not sufficient to render 
the claim well-grounded.  Hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to render a 
claim well-grounded because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the appellant has not presented any competent 
medical evidence linking any current disability of the head 
with his period of service.  Accordingly, the Board concludes 
that the claim for service connection for residuals of a head 
injury is not well-grounded.  The Board notes that the 
appellant is free apply to reopen his claim at any time with 
evidence such as a medical opinion linking any current 
disability with the claimed head injury in service.

II.  Service Connection For Residuals Of Renal Tuberculosis.

The appellant testified during his hearing in July 1998 that 
he was hospitalized at a young age, but did not recall the 
reason why.  He further stated that upon entrance into active 
duty for training in 1965, he did not have any health 
problems and passed the examination which included a 
tuberculosis test.  He said that during active duty for 
training he developed problems with his kidneys.  He further 
testified that he was hospitalized after service in 1967 for 
treatment of renal tuberculosis.  

The appellant's service medical records show that he denied 
tuberculosis, kidney stones, or blood or albumin in his urine 
on the medical history in February 1965.  The medical 
examination conducted at that time shows no pertinent 
abnormalities.  A service medical record dated in April 1965 
shows that the appellant reported that his back hurt with 
kidney trouble.  He said that he had pain, dysuria and 
frequency of urination.  A urinalysis revealed white blood 
cells.  Tetracycline was prescribed.  The report of a medial 
history given by the appellant in September 1965 shows that 
he denied having a history of tuberculosis, a kidney stone, 
or blood or albumin in his urine.  

The earliest post-service medical evidence pertaining to 
tuberculosis is a hospital summary from the University of 
Kansas Hospital dated in March 1967.  That record shows that 
the appellant was admitted in March 1967 with complaints of 
weakness and dysuria for approximately two months, and back 
pain for approximately a year.  It was noted that at about 
the age of nine he was hospitalized at the Norton Sanitarium 
for about 18 months for kidney tuberculosis.  He was treated 
with shots and pills.  This hospitalization concluded when he 
was taken home on a pass by his parents, who were being 
treated for pulmonary TB, and he never returned to the 
hospital.  He had not received medical follow-up or 
medications since then.  A review of his medications 
reportedly revealed that his previous treatment was 
inadequate.  The final diagnosis was renal tuberculosis.  A 
hospital summary dated in February 1971 from the Bethany 
Hospital contains essentially the same information.  Neither 
record includes any mention of the appellant's period of 
active duty for training.

On reviewing the evidence, even if it is assumed that the 
appellant had no defects prior to his ACDUTRA, the claim is 
not well grounded because there is no competent evidence 
linking the renal tuberculosis diagnosed in 1967 to any 
period of active duty for training or to the complaints which 
the appellant reported in April 1965 during that period of 
training.  The Board also notes that, as a matter of law, the 
renal tuberculosis may not be presumed to have been incurred 
during active duty for training.  Although there is a three-
year statutory presumptive period which is applicable 
following periods of active duty of 90 days or more, this 
presumption does not apply to an appellant serving on 
ACDUTRA.  See 38 C.F.R. § 3.307(a)(1) (the presumption is 
applicable only to a veteran who has had 90 days of active, 
continuous service).  See also 38 C.F.R. § 3.6(b) (active 
duty is full time duty in the Armed Forces other than active 
duty for training) and Biggins v. Derwinski, 1 Vet. App. 474 
(1991).  

Because the claims are not well-grounded, the VA is under no 
duty to assist the appellant in developing the facts 
pertinent to the claims.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of renal tuberculosis is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Appellants' Appeals

 Department of Appellants Affairs

